Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Montaru (USPAP. 20170038436) and Rizonni et al. (hereinafter "Rizonni") (USPAP. 2020/0198495).
Regarding claim 1 and 10, Montaru discloses a method for estimating state-of-health (SofH) of a rechargeable battery powering an apparatus, comprising:  
5providing a set of fingerprints for a battery of a given type, where each fingerprint links a quantified SofH for the battery to a given predetermined model for the relaxing voltage of the battery and the given predetermined model describes relaxing voltage (Pars. 60, 55, 54, 53, 84) of the battery over a fixed period of time while the battery is resting (Pars. 7, 14, 28, 78);  
10measuring, by a circuit in the apparatus, voltage of a given battery of the given type over the fixed period of time while the given battery is resting, where the given battery is configured to power the apparatus (Par. 84); 
constructing, by a processor in the apparatus, a present model for the given battery from the voltage measurements; and  15determining a SofH for the given battery by comparing the present model to the set of fingerprints (Pars. 86-90).

Rizzoni teaches "fitting voltage measurement to an exponential function/power function" (Pars. 41, 55, 56, 60).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Montaru's invention using Rizzoni's invention to arrive at the claimed invention as specified in claims 1 and 10  to provide an improvement in battery capacity as the battery ages that may enable HEVs including these features to operate more efficiently than conventional HEVs over their lifetimes (Par. 41).
Regarding claims 2 and 11, Montaru and Rizonni disclose everything as applied above. In addition, Rizonni discloses charging the given battery until the given battery is fully charged and measuring voltage across the given battery after the 20given battery is fully charged (Montaru: Pars. 8, 73, 83-85).
Regarding claims 3 and 12, Montaru and Rizonni disclose everything as applied above. In addition, Rizonni discloses constructing the present model using regression analysis.  (Pars. 73, 83-85, and 93).
Regarding claims 7 and 16, Montaru and Rizonni disclose everything as applied above. In addition, Rizonni discloses comparing the present model to the set of fingerprints using a regression tree (Pars. 73 and 93).
Regarding claims 8 and 17, Montaru and Rizonni disclose everything as applied above. In addition, Rizonni discloses identifying segments of time when the battery is resting, extracting voltage measurements from the identified segments of time, and constructing the present model from the extracted voltage measurements (Pars. 53, 109, and Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Montaru and Rizzonni in view of JP 2004129355 (Translation submitted by Applicants).
Regarding claims 9 and 18, Montaru and Rizonni do not explicitly disclose "adjusting usable capacity of the 15given battery using the determined SofH of the given battery; converting the adjusted capacity of the given battery to a remaining usage time for the given battery; and displaying the remaining usage time of the given battery on a display of the apparatus."
JP 2004129355 teaches "adjusting usable capacity of the 15given battery using the determined SofH of the given battery; converting the adjusted capacity of the given battery to a remaining usage time for the given battery; and displaying the remaining usage time of the given battery on a display of the apparatus" (Pars. 16, 21).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify MOntaru and Rizonni's invention using JP 2004129355's invention to arrive at the claimed invention specified in claim 9 in order to obtain the remaining operation time even at the first use after battery replacement (Page. 6, Last Paragraph, last line).
Allowable Subject Matter
s 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	March 19, 2021